DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending in this application.  Claims 1-15 are rejected in this Office action.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over RD 611035.
RD 611035 teaches a method by providing whey protein products such as whey protein concentrate or whey protein isolate (page 2, Food and Dairy; page 3, last bullet), providing a cavitator (page 3, Figure), and treating the whey protein in the cavitator to provide structural changes to the protein structure, such as lower viscosity, increased homogeneity, and gelation (page 2, Method & Applications). 
.
 
Claims 1-15 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2006/058538A1.
WO 2006/058538A1 teaches a method for making microparticulated denatured whey protein with a particle size of 0.1-5.0 µm (abstract) by pre-heating the whey protein at 50-69°C (page 6, lines 20), denaturing the protein with heat and mechanical shearing for 5-300 seconds (page 6, line 25), the degree of denaturation being 70-98% (page 7, line 5), an example using preheating at 60°C, a denaturation temperature of 93°C and treatment time of 60 seconds (page 13, Example 1).
The method of WO 2006/058538A1 would also inherently and/or obviously provide microparticulation,  β-lactoglobulin polymers larger than 200 kDa, a polymerization level of at least 30%, denaturation level of β-lactoglobulin of 90-95%, viscosity of 200-4,000 mPa*s, particle size of 1-200 µm or 1-10 µm since WO 2006/058538A1 used the same materials and under the same treatment conditions as those claimed by applicant.

Claims 1-15 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Villagran et al (US 6180159).
Villagran et al teach microparticulated whey protein having a round shape in the 0.1 to 3 micron diameter size range (see entire document, especially column 8, lines 57-65 and the Examples).
The product of Villagran et al would inherently and/or obviously provide  β-lactoglobulin polymers larger than 200 kDa, a polymerization level of at least 30%, denaturation level of β-lactoglobulin of 90-95%, viscosity of 200-4,000 mPa*s, particle size of 1-200 µm or 1-10 µm since Villagran et al WO 2006/058538A1 used the same materials as those claimed by applicant.

US 4734287 and US 4961953 are cited as of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
September 9, 2021